957 So. 2d 162 (2007)
Thomas R. DENTON
v.
Pamela A. VIDRINE, American Deposit Insurance Company, LA Sheriffs' Automobile Risk Program, and State Farm Mutual Automobile Insurance Company
Pamela Vidrine
v.
Thomas R. Denton, Randall Andre in His Capacity as Sheriff for the Parish of West Baton Rouge  West Baton Rouge Parish Sheriff's Office, Louisiana Sheriffs' Automobile Risk Program and XYZ Insurance Company.
No. 2007-C-0566.
Supreme Court of Louisiana.
June 1, 2007.
In re State Farm Mutual Automobile Insurance Company;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. A, Nos. 27,225, 27,162; to the Court of Appeal, First Circuit, No. 2006 CA 0143.
Writ granted. The court of appeal's ruling is vacated and the matter is remanded to the court of appeal for consideration on the merits. The district court was not divested of jurisdiction from ruling on this particular motion. See La.Code Civ. Proc. art. 2088.